DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 4/30/21.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Posz on 5/21/21. 	The application has been amended as follows:  	Claim 6, line 1, deleted “3”, inserted -- 1 --. 	Claim 9 is canceled.  	Claim 18, line 1, deleted “17”, inserted -- 14 --. 	Claim 19, line 1, deleted “17”, inserted -- 14 --.                                           Allowable Subject Matter
3. 	Claims 1, 2, 6 – 8, 11 – 16, 18, 19, 21 and 22 are allowed.4. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “the waterproof seal member is formed in such a manner that an outer diameter in the axial direction is smaller than a dimension in the axial direction of an end face of the sensor housing from which the circuit board module projects” in combination with the other limitations presented in claim 1, “the waterproof seal member is formed in such a manner that an outer diameter in the axial direction is smaller than a dimension in the axial direction of an end face of the sensor housing from which the circuit board module projects” in combination with the other limitations presented in claim 11, “the waterproof seal member is formed in such a manner that an outer diameter in the axial direction is smaller than a dimension in the axial direction of an end face of the sensor housing from which the circuit board module projects” in combination with the other limitations presented in claim 12 and “an O-ring is attached so as to surround the coupling part between the sensor housing and the circuit board module, and the O-ring is pressed in a ring radial direction intersecting the projecting direction between the coupling part and the wall member to liquid-tightly join the sensor housing to the wall member” in combination with the other limitations presented in claim 14.Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        5/21/21